DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed September 20, 2021. Claims 1-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No.11,188,967 (application No. 16/674,524).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-21 currently under examination would be anticipated by claims 1-21 of US Patent No. 11,188,967.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.

Allowable Subject Matter
Regarding claims 1-21,
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…determine a match between a customer characteristic, identified from a first customer profile, and the at least one reviewer characteristic by calculating a first correlation between a reviewer vector and a customer vector, the reviewer vector representing each of the at least one reviewer characteristic as a respective numerical value in the reviewer vector, and the customer vector representing the customer characteristic as a respective numerical value in the customer vector”

Ghoshal discloses determine a match between a customer attribute, identified from in a first customer profile and the at least one reviewer attribute (Ghoshal: paragraph [0124] - The set of reviews can also be limited to subject matter areas shared by the user and the specific user. In other embodiments, the set of reviews may be determined based at least in part on the time the review, the location of the product reviewed, etc).  PTO-892 Reference U discloses sentiment analysis.  Neither Ghoshal, PTO-892 Reference U nor any of the other cited references teach, suggest, or otherwise render obvious determine a match between a customer characteristic, identified from a first customer profile, and the at least one reviewer characteristic by calculating a first correlation between a reviewer vector and a customer vector, the reviewer vector representing each of the at least one reviewer characteristic as a respective numerical value in the reviewer vector, and the customer vector representing the customer characteristic as a respective numerical value in the customer vector.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625